ORDER
Upon consideration of the petition filed by Appellant on the 20th day of February 2004 for rehearing the decision of this Court pursuant to Rule 31 and Rule 2, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
“Denied. The Court, however, ex mero motu allows the Rate Bureau’s Petition filed on 12 November 2003 to the limited extent of addressing the following issue: Did the Commissioner incorrectly utilize investment income on capital and surplus in determining profit calculations? By order of the Court in conference, this the 3rd day of March 2004.
s/Brady, J.
For the Court”